Citation Nr: 0119035	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  94-05 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for postoperative residuals 
of lumbar disc surgery.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1971.

This matter was before the Board of Veterans' Appeals (Board) 
on appeal of a July 1993 rating decision, which found that no 
new and material evidence had been presented to warrant 
reopening the veteran's claim of entitlement to service 
connection for a low back disability.  

In a March 1997 decision, the Board reopened the claim and 
remanded the matter for additional development.  Such 
development has been accomplished and the case is now 
returned to the Board.


FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed to 
support his claim, requested or obtained all relevant 
evidence, and provided the veteran with VA medical 
examinations to substantiate his claim of entitlement to 
service connection.

2.  The preponderance of the competent, credible and 
probative evidence shows that the veteran's current post-
operative low back disability, first shown years after 
service, did not have its onset during and/or is not the 
result of any incident of service.

3.  The preponderance of the competent, credible and 
probative evidence shows that the veteran's back complaints 
in service resolved and were not related to the post-service 
back pathology that required disc surgery.  



CONCLUSION OF LAW

Postoperative residuals of lumbar disc surgery are not the 
result of disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991), as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304, 3.306(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual Background

The veteran contends that he injured his back in service and 
that he continued to suffer from back problems after his 
discharge.  He argues that his current disability is related 
to an in-service accident, therefore warranting service 
connection.  

The veteran's March 1967 enlistment examination report 
indicates that his spine and other musculoskeletal system 
were normal.  The veteran entered service on March 5, 1968.  
A March 7, 1968 record of physical examination conducted upon 
reporting for recruit training reflects that the veteran had 
right scoliosis, with the left leg possibly shorter than the 
right, asymptomatic, which was not considered disabling.  
Service medical records reflect that in April 1969, the 
veteran was seen at the Medical Department at the Memphis 
Naval Air Station for a complaint of lower back pain of one 
day's duration and cramps in his legs.  Parafon Forte and 
Darvon were prescribed.  In May 1969 he was seen at the same 
facility by a different clinician for complaints of being 
light headed, his eyes burning and slight back pain, at which 
time there was a notation of low back strain.  He was given 
medication and told to return as needed (PRN).  An October 
1969 service medical record notes that he was seen at the 
Quonset Point Naval Hospital sick call for a complaint of 
chronic low back pain with morning aching being the major 
current symptom.   He was instructed in an exercise program.  
The December 1971 discharge examination report indicates that 
the veteran's spine and other musculoskeletal system were 
normal, and that there was no defects noted.

From the veteran's December 1971 separation from service 
until June 1980, there is no medical evidence of back 
problems.

The record indicates that the veteran injured his back in a 
June 1980 employment-related incident.  Copies of state 
Workers Compensation examination reports and medical records, 
which were received in February 1999, include a July 1980 
private hospital report written by L.A. Greenburg, M.D., 
which notes that the veteran had been "well" until a few 
weeks earlier when he experienced sudden and severe back pain 
while cranking down the fifth wheel on a semi-trailer at 
work.  He then saw a chiropractor in Grand Junction who 
manipulated his back without improvement and the next day he 
saw Dr. Greenburg.  The hospital report reflects that the 
veteran had a history of frequent episodes of back pain 
during service, after a helicopter tire ran part way up his 
left leg but did not directly injure his back.  It was 
reported that that incident was followed by a period during 
which his left leg became numb but that that cleared up.  It 
was further noted that the veteran had experienced several 
other episodes of back problems in recent years in connection 
with heavy lifting type jobs and other forms of back strain.  
The current impression was acute lumbosacral strain with 
sciatica of the left leg, rule out herniated disc syndrome.  
Results from a July 1980 lumbar myelogram (corrected) note an 
impression of encroachment on the S1 nerve root sheath on the 
left either by inflammatory process, with tumor to be taken 
into consideration.  

In July 1980 the veteran underwent a laminectomy/diskectomy.  
Of record are July 1980 hospitalization and surgical reports, 
prepared by Allen Workman, M.D., the surgeon, noting that 
prior to admission the veteran had developed sharp pain in 
his lower back while working on his truck loading a trailer, 
which progressed until he had radiating pain down his left 
leg.  His current symptoms did not improve upon 
hospitalization and bed rest.  Examination revealed bilateral 
paralumbar muscle spasm, flexion to only 20 degrees, point 
tenderness along the left sciatic notch region, and positive 
straight leg raising at about 30 degrees.  Leg measurements 
revealed one inch of left calf atrophy, and the loss of the 
left Achilles' tendon reflex.  The impression was acute L5 to 
S1 disc protrusion and lumbar scoliosis with S1 nerve root 
compression.  A laminectomy, diskectomy and foraminotomy on 
the left of the S1 nerve root were performed by Dr. Workman 
on July 18, 1980.  

The veteran filed his original claim for service connection 
for a back disorder in October 1980.  His VA Form 526 is 
accompanied by a statement.  On the claims form, the only 
post-service medical treatment he identified was in 1980.  
The veteran reported that after enlisting in the Navy and 
while going through sickbay for shots, he was told he had 
curvature of the spine and that later, when he complained of 
back pain to a doctor aboard ship, he was told nothing was 
wrong and that he was just trying to get out of the Navy.  He 
further stated that he was told he could not go to sick call 
and that he had much pain and discomfort during his 
enlistment.  He reported that his duties included moving 
heavy items on the flight deck and that one day, while moving 
a helicopter, he tripped and the tire rolled up his back.  As 
he had been to sick call the day before and was told by the 
doctor that he thought he was just trying to get out of the 
Navy and did not want to seen him again, the veteran did not 
go to sick call for his injury.  He indicated that since then 
he had had hip pain and that, while working as a truck driver 
after service, he wrenched his back.  He reportedly sought 
treatment at a VA hospital but could not get in for at least 
two weeks so he went to a civilian doctor and was treated for 
a "pulled muscle.   After later being examined by a 
specialist, he underwent disc surgery.  The claim was denied 
by a March 1981 rating decision, which was subsequently 
appealed to the Board.  

Medical records dated from August 1980 to May 1981 deal 
mostly with the veteran's recovery process, although some 
records discuss the etiology of the back problems.  He was 
noted to be followed up by the State Workers Compensation 
Board through December 1980, as still recovering from back 
surgery and unable to return to work.  He underwent an 
epidural nerve block in December 1980, for scarring around 
the S1 nerve root on the left, secondary to a nerve root 
exploration, diskectomy and hemilaminectomy.  An X-ray report 
from December 1980 notes moderate lumbar rotoscoliosis with 
convexity toward the left and a minimal curve toward the 
right in the lower dorsal area; there were no other bone or 
joint abnormalities.  The records dealing with the Workers 
Compensation claim and the December 1980 treatment records 
were received by the RO in February and August 1999.  

In a February 1981 neurological consultation report E. 
Hammerburg, M.D., who also reviewed pertinent medical 
records, noted a history given by the veteran of backaches at 
night ever since childhood, which he attributed to hard work 
on the farm.  He again recited the history of the helicopter 
tire running over him, which resulted in bruises over the 
entire left leg and buttock, with numbness in the left leg as 
well.  He described recovering fully from this injury, with 
no subsequent back problems until his June 1980 work injury, 
and had subsequent problems of a well documented left S1 
radiculopathy which did not respond to conservative therapy 
and was ultimately treated with laminectomy and decompression 
of the left S1 nerve root.  The recommendations and 
discussions included the conclusion that the veteran was 
thought to have mild left S1 radiculopathy probably as a 
residual of previous nerve injury, which was well documented.  
The major difficulty with symptoms at the present was felt to 
be probably related to depressive reaction and obesity.  

A May 1981 examination report by W. Patterson, M.D., notes 
that the veteran gave a long history of difficulties with his 
back, said to have begun when he was in military service.  He 
reported having frequently sought treatment for his back 
during service and subsequently having received chiropractic 
and VA treatment.  It was noted that his current back problem 
seemed to begin in June 1980 when he injured his back at 
work.  

In July 1981, a VA examination was conducted.  Physical 
examination revealed a normal gait, without evidence of limp, 
or obvious discomfort.  There was no evidence of 
paravertebral muscle spasm. The examiner noted a minimal 
flattening of the lumbar spine and a healed laminectomy scar.  
No areas of lumbar spine tenderness were elicited.  
Neurological examination revealed a mild to moderate 
decreased response to pin prick along the posterolateral 
aspect of the left thigh, the lateral aspect of the left 
calf, and the lateral aspect of the left foot.  An X-ray 
revealed some asymmetry of the intraliminal space at L5 to 
S1, wider on the left, which reportedly could be congenital 
rather than acquired.  The diagnosis was status post 
laminectomy at L5 to S1, with residual left sciatica 
manifested as minimal muscular weakness in the left lower 
extremity and minimal mild sensory loss.

An August 1981 treatment record received in February 1999, 
reveals complaints of more trouble with the back, and a 
recent history of the veteran having sprained it again a week 
earlier, when he opened a door to obtain a fire extinguisher.  
In October 1981, the attending physician described examining 
the veteran in conjunction with a legal claim.  

Various Social Security records were received in February 
1999.  In a claim for Social Security disability benefits 
dated in June 1980 and received in 1999, the veteran 
indicated that June 23, 1980, was the date his back injury 
first bothered him.  A December 1980 Social Security medical 
record report, apparently prepared by Dr. Greenburg, notes 
that the veteran strained his back in June 1980 and 
"[d]eveloped left hip + leg pain."  A history of a service 
injury to the left leg and buttock was also noted.  In 
November 1981, the veteran underwent a Social Security 
evaluation for back and left leg pain.  A history of the in-
service helicopter wheel injury was given, and he was noted 
not to have sought treatment for the injury at the time.  
Reportedly, his left leg would "go to sleep" whenever his 
legs were crossed the following year or two, but the symptoms 
eventually subsided.  After that he reportedly had "a lot of 
back problems" up to June 1980 although, according to the 
examiner, "the description of his problems is very vague."  
The work injury in June 1980, involving the onset of back 
pain while pulling too hard on a truck crank, was described 
in detail.  Examination revealed that the veteran weighed 265 
pounds, and had lumbar scoliosis with the apex to the left.  
Sensory examination revealed an area of hypothesia over the 
lateral aspect of the left thigh.  X ray films were noted to 
reveal a short scoliotic curve of the lumbar spine of about 
10 to 15 degrees.  Laminectomy of the left L 5 lamina was 
apparent as were mild degenerative changes at the L5-S1 
vertebral disc space.  The impression rendered was status 
post L5-S1 laminectomy with residual left S1 radiculopathy.  
The discussion noted the veteran's stated history that 
scoliosis preceded his recent spine problems and was actually 
diagnosed in service.  The symptoms of pain in the left leg 
and back with activity were said to cause significant 
limitation in activity, and objective findings of residual 
nerve root deficit were undeniable.  The veteran's overweight 
condition was said to probably aggravate symptoms but was not 
entirely responsible for his problems.  

Also in November 1981, the veteran testified at a personal 
hearing, reiterating his history and his contention that 
service connection for a back disorder was warranted.  Based 
on the evidence of record in the claims file at that time, 
the Board denied service connection for a back disorder in 
July 1982.  

Records received in February 1999 include treatment records 
from the early 1990's, including an October 1990 medical 
office consultation report from Northeast Neurosurgical 
Associates, which notes a recent history of the veteran 
having been involved in a motor vehicle accident in August 
1990, without restraints.  He had been thrown from the 
drivers side to passenger's seat and ever since had had low 
back pain radiating as a burning sensation to his left 
buttock.  The prior history of back surgery in 1980 was 
noted, as was the helicopter incident in 1969, which the 
veteran related as the onset of symptoms.  He was said to 
have been off work for two years following the 1980 surgery 
and to be working as a cement mixer driver at the time of 
this accident.  He was assessed with low back pain radiating 
into the left buttock, with symptoms worsening over the past 
five weeks.   MRI results from October 1990 were described as 
showing severe stenosis at the L4-5 level and questionable 
disc ruptures at the left at both L4-5 and L5-S1 levels.  The 
possibility of another back operation was discussed, with 
possible fusion.  He was admitted to North Kansas City 
Hospital in November 1990 for a lumbar diskectomy for a 
diagnosed left lumbar radiculopathy with disk herniation at 
the left of L4-5 levels and a question of herniation at the 
left of L5-S1 at the site of the previous surgery.  

Documents received in February 1999 include medical records 
from May 1992, including an outpatient record noting 
complaints of pain in the left buttock and low back area 
radiating down the left posterior thigh to the knee, with 
onset of symptoms nine days earlier without obvious cause.  A 
past medical history of disc removal in November 1990 was 
given.  The veteran dated his symptoms in 1990 to a car 
accident in August 1990; his history of a disc operation 10 
years earlier in Colorado was also noted.  Following 
neuromuscular examination, the impression was questionable 
disk recurrence, L4-5 or L5-S1, left.   He was referred for 
diagnostic testing including a CT scan and MRI testing.  The 
May 1992 CT scan revealed a large central and antero-lateral 
soft tissue contour deformity effacing the subarachnoid 
space, compatible with either a large herniated disc or 
scarring.  The May 1992 MRI results also showed findings 
compatible with a herniated disc anterorlaterally on the left 
at L4-5; contour deformity antero-laterally on the left at 
L5-S1, and operative scarring versus herniated disc.  When 
compared to a previous MRI study from November 1990, the L4-5 
defect and L5-S1 contour deformity were more accentuated. 

In July 1992, the veteran presented for a Social Security 
evaluation for low back and left hip pain.  The examiner 
noted the veteran's in-service history and his history of a 
work-related injury with surgery in 1980.  That physician 
also reported that in November 1990 the veteran underwent a 
second surgery and that in April 1992 he was advised that a 
third surgery was necessary.  The examiner noted that all of 
the veteran's prior job descriptions required prolonged 
weight bearing activities and stooping, squatting, kneeling, 
and rotatory and twisting motions of the spine.  A 
musculoskeletal examination was then conducted, after which 
the impressions were 1) status post lumbar laminectomy and 
diskectomy at L4 and L5 and L5 and S1 in July 1980 and 
November 1990, respectively; 2) probable recurrent herniated 
disc at L4 to L5 on the left side; 3) mechanical low back 
pain (a sequelae to numbers one and two above); and 4) morbid 
exogenous obesity aggravating the above.

In September 1992, one of the veteran's former shipmates 
wrote a letter reporting that he recalled the veteran's 
accident in service.  He stated that the veteran's foot got 
caught between the dual wheel struts on the starboard side of 
an aircraft, resulting in a fall and massive bruises on the 
leg and hip.

A VA examination was conducted in December 1992.  General 
medical diagnoses included radicular back pain.  Orthopedic 
examination of the spine was also conducted.  There is no 
indication that the claims files were reviewed by the 
examiner and the only history of injury noted was that while 
pushing a helicopter in service a wheel "ran over his 
hind."  Following physical and X-ray examinations, the 
diagnosis was unstable lumbar spine, most likely related to 
the injury sustained in the military.  (The examination 
report contains no reference to the veteran's 1980 work- 
related injury).

VA outpatient records from February and March 1994 show 
treatment for psychiatric problems, dietary considerations 
relevant to diabetes and foot problems.  

Another document received in February 1999 is a 14 page 
report from the Rehabilitation Institute, dated in March 
1993, and includes findings regarding the veteran's back 
disability as it pertains to his employability.  This report 
notes that the veteran had a diagnosis of post lumbar 
diskectomy and had suffered an injury to his back on three 
separate occasions.  He was noted to have been unemployed 
since April 1992 due to his back surgery.  Prior to that time 
he worked as a mixer driver at a quarry.   

In his January 1995 hearing, the veteran reported his in- 
service history of injury and that he had gone to 
chiropractors after service.  He then stated that in 1980 he 
was involved in a work-related accident and that Dr. Workman 
noted previous scarring from a back injury that he attributed 
to the 1980 injury.  The veteran also stated that records of 
a work physical completed for his employment with the city of 
Grand Junction fire department might be available; however, 
efforts to obtain those records those records were not 
successful.  Transcript.

In a July 1995 letter to the veteran, Dr. Workman stated that 
he no longer had the veteran's records and had "no way of 
documenting that this was a service-related disability."  He 
further stated that without the records he could not 
substantiate what he had said some 15 years earlier.  

A report from a July 1995 disability assessment evaluation, 
received in February 1999, reflects a history of the veteran 
having initially injured his back in a 1969 helicopter 
accident, and a subsequent history of worsening of pain 
complaints from heavy lifting and truck driving.  The 
surgical history involving his back in 1980 and 1990 was also 
noted.  Following a detailed physical examination the 
impression included chronic pain syndrome with lumbar pain 
predominantly, with degenerative changes at L4-5 and L5-S1, 
status post decompression at these levels, with residual left 
S1 radiculopathy.  He was also assessed with marked 
deconditioning and obesity.  

Associated with the claims file is a transcript of an August 
1995 hearing in conjunction with the veteran's Social 
Security claim.  This transcript was received in February 
1999.  At this hearing the veteran testified that he first 
injured his back when he was run over by a helicopter in 
Tonkin Gulf, and that he did not have surgery until 1980.  He 
reported that his subsequent surgery was either in 1990 or 
1992.  He testified about the severity of his back problems 
and described receiving VA medical treatment for various 
other medical problems.  (He did not testify regarding any 
post service accidents involving the back.)  

Of record since February 1999 is a copy of the Social 
Security determination, which found the veteran to have been 
disabled since April 1992, with failed back syndrome listed 
as one of the disabilities.  

In addition to the aforementioned records specifically noted 
to have been received in 1999, the following records and 
examinations were obtained subsequent to the Board's March 
1997 remand.  This includes VA treatment records from 1994 
through 1997, which primarily address unrelated medical 
problems, although a July 1994 treatment record reflects 
complaints of back pain said to be due to injury while in 
service.  Back complaints were also noted in VA records from 
October 1996 and May 1997.

In February 1998 the veteran underwent a VA examination by 
Dr. Ise.  The report notes that while helping to move a 
helicopter on an aircraft carrier, the time of the helicopter 
caught the veteran's ankle causing a "twisting injury to his 
lower back."   The veteran reported that he was ordered to 
sick bay following this incident, but because of a 
preexisting conflict with the medical officer, he refused to 
go and just "took it easy'' for a few days.  The veteran 
stated that his back gradually improved and he was able to 
complete his duties in the Navy.  The veteran reported having 
done relatively well until 1973 when pain recurred.  He 
reported having gone to a VA hospital in Grand Junction where 
he was examined and X-rayed but never treated, and of 
receiving private chiropractic treatment on several 
occasions.  He gave a history of pain in the back and left 
leg increasing in 1977, indicating that he just put up with 
it.  Dr. Ise noted the history of the 1980 work injury to the 
veteran's back, with initial treatment by a chiropractor and 
culminating in a lumbar laminectomy for a "crushed disc."  
He reported doing fairly well after the surgery until 1990, 
when he had a second surgery, which relieved most of the pain 
until 1991 when his back went out again.  He then received 
periodic epidural injections; the last on given in 1992.  He 
denied definitive treatment after that date, except having 
been to the VA on one or two occasions for evaluation 
purposes.  He gave a post service employment history that 
included oil field worker, firefighter, mechanic, truck 
driver and cement mixer.  He was noted to have worked as a 
cement mixer until 1990 when he had the back surgery.  

Dr. Ise noted the veteran's subjective complaints of a 
constant pinging pain in the low back, aggravated by bending, 
twisting and inclement weather.  The veteran denied that the 
back pain radiated to the lower extremities but did have some 
left leg weakness.  Following a physical examination the 
diagnosis was post service lumbar laminectomy times two.  Dr. 
Ise noted that the veteran had had two back operations in the 
past 15 years, both of which were notably covered by Workers 
Compensation insurance.  However the veteran emphatically 
stated that he did hurt his back on active duty in 1969.  Dr. 
Ise reviewed the service medical records and noted that they 
showed the veteran was seen in naval sick call for back pain 
in April 1969 and October 1969.  Dr. Ise stated that it was 
obvious that the veteran was having problems with his back 
while on active duty, despite the fact that there was no 
documentation regarding the helicopter injury to the back, 
and concluded that a portion of the veteran's total back 
disability most likely was attributed to his service.  In an 
addendum to this report in September 1999, Dr. Ise stated he 
would  "arbitrarily estimate" that 25 percent of the back 
disability was the result of the veteran's injury in 
service."  

In March 2000, the RO determined that the information 
remained incomplete, and returned the claims files to Dr. 
Ise.  He submitted another addendum in April 2000, in which 
he acknowledged reviewing the claims files, and noted the 
March 7, 1968 document from the Naval training center in 
which the veteran was noted to have right scoliosis, left leg 
possibly shorter than right, asymptomatic, and that no 
further mention was made of scoliosis.  Dr. Ise also noted 
the October 1969 service medical record which showed a sick 
call visit for complaints of chronic low back pain, with 
morning aching being major current problem, with an exercise 
program recommended.  He noted that there were no further 
service records addressing back problems, and that the next 
mention of back problems was not until July 1980, when a past 
history was noted of frequent episodes of back pain while in 
the Navy and of the incident of the helicopter tire running 
up his leg and buttock "with no direct injury to the back 
followed by left leg numbness that eventually cleared.  Dr. 
Ise also noted that he was unable to substantiate that 
history in the medical records.  He indicated that the only 
thing one could say was that the veteran was having some 
lower back problems while in the Navy, and subsequently had 
increased problems after service.  Dr. Ise assumed it would 
be safe to state that the back condition which the veteran 
had in civilian life was a carry over from the earlier back 
injury, but that there was no way to prove that point.  It 
was due to that line of reasoning that he had attributed 25 
percent of the veteran's current back disability to injuries 
incurred on active duty.  Dr. Ise stated that the diagnosis 
of scoliosis was irrelevant as scoliosis in an adult was by 
and large an asymptomatic condition, and that the veteran's 
scoliosis probably did not have a bearing on his back status 
one way or the other.

The RO determined that further clarification was needed, 
concerning Dr. Ise's opinion about attributing 25 percent of 
the veteran's back problems to service and again returned the 
claims file to him.  His follow up report of June 2000 
indicates that the veteran's two back surgeries were due 
primarily to injuries he sustained after leaving the 
military.  He noted that this could not be substantiated with 
any documentation, but his overall feeling from reviewing the 
records was that the surgeries were necessitated by injuries 
that occurred after service.  He also stated that a spine 
examination was very unrevealing in the absence of an overt, 
full blown ruptured disc with sciatica; thus, he believed 
that the normal spine noted on the veteran's separation 
examination was irrelevant.  

In September 2000, Dr. Ise again evaluated the veteran.  He 
noted that the active duty records were fairly sparse, and 
included documentation of complaints of lower back pain in 
April 1969 and of chronic low back pain in October 1969.  
There was no further mention of the back in the service 
medical records, and no documentation regarding the 
helicopter incident.  Dr. Ise opined that all he could say 
was that there were some problems with the veteran's lower 
back to some degree while in the Navy, but that what happened 
between the time the veteran got out of the Navy until 1980 
could not be documented.  What was known was that the veteran 
had a back injury in 1980, which resulted in surgery.  Dr. 
Ise stated that it was "conjecture" at best to say how much 
of the 1980 back problem was caused by the back problem that 
existed in service and that he arbitrarily chose 25 percent 
as the percentage attributable to service.  This figure had 
been based entirely on what the veteran told him and he was 
unable to substantiate it or document it in any way.  He 
stated that he could not find anything in the medical records 
to change the conclusion he reached in the past.  

In November 2000 Dr. Armstrong, a board-certified orthopedic 
surgeon for the Kansas City VA Medical Center, conducted a 
chart review to address the etiology of the veteran's low 
back problems.  He reviewed and summarized the evidence in 
the veteran's claims.  The service medical records were 
outlined in detail, including those documenting treatment for 
problems other than back complaints.  It was noted that the 
service medical records, while documenting scoliosis in March 
1968 and revealing treatment for back complaints in April 
1969, May 1969 and October 1969, did not reveal any evidence 
of ongoing back complaints for the remainder of the veteran's 
service, which was nearly two years.  Also noted was the fact 
that there was no medical documentation addressing any 
helicopter accident as described by the veteran.  The next 
onset of back problems was noted to correspond with an on the 
job injury in June 1980, which culminated in the laminectomy 
of July 1980.  Likewise, the history of the August 1990 motor 
vehicle accident was outlined and opined to have likely 
precipitated the second operation of November 1990.  Dr. 
Armstrong's final summary was that he could find no data in 
five inches of medical charts to associate the veteran's two 
episodes of workers compensation, back pain and surgery (1980 
and 1990) to the service medical records from April 1968 to 
December 1971.  The three (service medical) entries in the 
file indicated low back pain.  The episodes of back pain 
during active duty were determined to be acute and 
transitory.  No subsequent service medical records were found 
to link the back pain episodes in service to his workers 
compensation injuries and subsequent surgeries in 1980 and 
1992.  Therefore Dr. Armstrong found no relationship between 
the veteran's workers compensation injuries and surgeries of 
1980 and 1992 and his period of active duty from March 1968 
to December 1971. 


II. Legal Criteria

A. Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised. In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim. VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000 (Nov. 10, 
2000) (to be codified at 38 U.S.C. § 5103 and 5103A).

In the October 1997, post remand duty to assist letter, and 
the January 2001 supplemental statement of the case, as well 
as elsewhere in the claims file, the RO informed the veteran 
of the evidence needed to substantiate his claim.  The RO 
also obtained the service medical records and private and VA 
treatment records designated by the veteran.  The Board notes 
that in December 1997 correspondence, the veteran stated that 
he was unable to recall the name of the chiropractor who had 
worked on his back in Colorado and that another doctor who 
treated his back in the 1970's had been dead since 1979.  It 
appears that all the records in accordance with the veteran's 
Social Security claim have been obtained.  Examinations were 
conducted along with claims files reviews and the RO obtained 
clarifying addenda to the examinations, when needed.  
Although the veteran has reported having had a hip X-ray at a 
VA facility in he1970s, he has also reported that any record 
of the X-ray is not available.  Thus, the Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

B. Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304 (2000).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  38 C.F.R. § 
3.303(c) (2000)

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III. Analysis

The veteran is claiming that his current back disability is 
due to an injury sustained in service.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the evidence of record.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

The veteran is seeking service connection for his current 
back disability, primarily the residuals of disc surgery, 
which he believes is related to his claimed in-service back 
injury.  At the outset, it is noted that on March 7, 1968, 
only two days after entering active service, the veteran 
underwent a routine recruit training examination and was 
noted to have asymptomatic right scoliosis, with possible 
left leg shortening, not considered disabling.  Although the 
veteran does not appear to be claiming service connection for 
scoliosis, it is nevertheless noted that, inasmuch as 
scoliosis was found only two days after enlistment, it 
constitutes a defect noted at the time of the examination, 
acceptance and enrollment.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (2000).  Scoliosis was not noted 
again, including on the separation examination, until July 
1980, after a work-related injury.  Dr. Ise in his March 2000 
report, stated that the in-service diagnosis of scoliosis was 
irrelevant and probably did not have a bearing on the 
veteran's back condition.  

It is undisputed that the veteran was treated in service for 
back complaints, in 1968 and 1969, and a lay witness has 
reported having observed the veteran being injured when a 
helicopter ran up his leg, although there is no official 
documentation of that injury.  The Board also notes the 
veteran's contention that he stopped seeking in-service 
medical attention for back complaints prior to the accident 
because a physician aboard ship (apparently USS Intrepid (CVS 
11)) thought he was exaggerating.  However, notations of back 
complaints in the record were documented at two different 
naval air stations by different clinicians and not on the 
Intrepid, and the veteran remained in service for about 16 
months after being detached from Intrepid.  Thus, his 
explanation for not seeking treatment for any injury 
sustained when he was run over by the wheel of a helicopter 
or for any lingering back symptoms appears questionable.  
Additionally, there is no logical explanation for his not 
pursuing medical attention for his back after he was detached 
from Intrepid if continued to have back problems.  

At the time of the service separation examination in December 
1971, the veteran's spine and musculoskeletal system were 
found to be normal and there were no defects noted.  While 
Dr. Ise's opinion regarding normal spine examinations is 
noted, it was not until more than 10 years later, following a 
work-related injury, that there is documented medical 
attention for back problems (a recent injury) and it was not 
until after that that he filed a claim for service 
connection.  When he filed his claim he reported having had 
back and/or left hip problems since service, but he did not 
report any post-service medical treatment for those symptoms 
prior to 1980, when he wrenched his back, and certainly did 
not report having been seen by VA in the 1970s.  Therefore, 
his subsequent statements of having sought VA medical 
attention (inconsistently saying that he was only X-rayed and 
then that he was treated) in the 1970s are of questionable 
reliability.  In any event, he has reported that any records 
are not available.  

The medical records of treatment in 1980 by Dr. Greenburg 
note the veteran "was well" prior to his 1980 injury.  
Although a history of the injury from the helicopter wheel in 
service was noted, it was also noted his symptoms eventually 
cleared.  Back problems in recent years reportedly had been 
in conjunction with jobs involving heavy lifting and other 
forms of back strain.  

Records from Dr. Hammerburg also indicate that the veteran 
reported having recovered "fully" from his in-service 
injury, with no subsequent back problems until his June 1980 
injury.  Additionally, there is no indication that when the 
veteran sought Workers Compensation benefits his back 
condition was attributed, even in part, to an in-service 
injury many years earlier.  The extensive private medial 
evidence, while at times noting the veteran's history of an 
in-service injury, does not attribute the need for the post-
service back surgery to that injury.  Rather the surgery is 
shown by the preponderance of medical evidence to have been 
necessitated by the work-related injury.  Likewise, it was 
after a motor vehicle accident in August 1990 that a 
recurrence of the herniated disc was noted and a repeat 
laminectomy was performed in November 1990.  It is noted that 
a VA examiner diagnosed an unstable lumbar spine in 1992 and 
linked it to the in-service helicopter incident.  However, it 
does not appear that the examiner was aware of or considered 
the veteran's post-service back injury so the opinion is of 
no probative value.  As to the veteran's contention that Dr. 
Workman attributed scarring noted at surgery to the service 
injury, such is not noted in Dr. Workman's medical records 
and the veteran's recounting of what a physician reportedly 
told him does not constitute medical evidence. 

In February 1998 the veteran was afforded a VA examination by 
Dr. Ise.  At that time it was noted that he sustained a 
"twisting" injury caused by the helicopter incident in 
service.  However, there was nothing noted in Dr. Ise's 
report of a helicopter wheel having run up the veteran's leg, 
and the veteran has not generally described the incident as a 
"twisting" injury.  Thus, Dr. Ise's initial report appears 
to be based on a history different from that given on other 
occasions.  Additionally, although Dr. Ise noted having 
reviewed the service medical records, there is no indication 
that he reviewed the extensive post-service medical evidence 
prior to expressing his February 1998 opinion.  Nevertheless, 
he attributed 25 percent of the veteran's back disability to 
the claimed in-service injury.  That opinion, which appears 
to be without sound foundation, was returned to Dr. Ise by 
the RO.  

In April 2000 Dr. Ise acknowledged review of the claim files, 
then stating it would be safe to say the veteran's post-
service back condition was a carry over from the back 
problems in service, although there was no way to prove that.  
That opinion is predicated at least in part on a conclusion 
that the veteran had increased back problems after service 
(prior to the documented injury in 1980).  However, contrary 
to such a history, there are a number of private medical 
records, which were created far closer in time to the 1980 
injury, that do not support an increase in back problems 
after service, independent of any post service injuries.  In 
fact, according to a July 1980 medical record by Dr. 
Greenburg, the veteran "was well" prior to recently 
sustaining back pain while cranking a wheel on his truck.  
While Dr. Greenburg also noted the history of the helicopter 
incident, it was reported that symptoms related thereto 
eventually cleared up and Dr. Greenburg did not relate the 
veteran's back complaints in July 1980 to the incident in 
service.  In late 1980, when the veteran completed a Social 
Security application, he dated the onset of his back trouble 
to June 23, 1980.  Additionally, he has claimed and received 
Workers Compensation benefits for work related back trauma, 
with no indication that he had a preexisting, service related 
back disability.  Thus, the Board finds Dr. Ise's opinion 
that the veteran's post-service back condition to be a carry 
over from the back problems in service to be of low probative 
value.  Also, it was not until his third addendum that Dr. 
Ise acknowledged the lack of evidence as to the post-service 
status of the veteran's back prior to 1980, then stating that 
the injury in 1980 resulted in back surgery and that it was 
"conjecture" to attribute a specific portion of the 
veteran's back condition in 1980 to service.  It should also 
be noted that after service the veteran was able to engage in 
multiple jobs that were physically demanding, until the 1980 
injury, and his own treating physicians have not attributed 
his current back disability to the reported in-service 
injury.  

The opinion by Dr. Armstrong contains a detailed synopsis of 
the record and clearly reflects that, in addition to the 
veteran's self stated history, consideration was given to the 
objective evidence.  Dr. Armstrong concluded that he could 
find no relationship between the veteran's active service and 
his back disability shown in 1980 and later.  This opinion in 
association with other evidence of record preponderates 
against the claim and clearly outweighs the opinion of Dr. 
Ise and any other positive evidence in the file, as discussed 
in greater detail above.  

Accordingly, the Board concludes that while back complaints 
were shown in service and assuming that the helicopter 
incident occurred, the preponderance of the credible, 
competent and probative evidence shows that the veteran's 
current back disability had its onset after service and that, 
by his own statements, the in-service symptoms resolved.  
Therefore, continuity of symptomatology is not established 
under 38 C.F.R. § 3.303 as such history given to medical 
professionals treating and evaluating the veteran at the time 
of his 1980 injury is afforded greater weight than later 
statements made in conjunction with or following filing of a 
claim for VA benefits for a back disability.  

In light of the above, service connection must be denied.  38 
U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 3.303 (2000).


ORDER

Service connection for a low back disability is denied.



		
	J. SHARP
	Member, Board of Veterans' Appeals


 

